Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-10, 12-13 & 15 are allowed.
Claims 11 & 14 have been cancelled by Applicant in the Response of 02/03/2022.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 10 & 13 were allowed in Ex parte Quayle Action mailed 01/18/2022. 
Applicant’s amendments to claims 12 and 15 which is now recite “the electronic apparatus” instead of “the angular velocity sensor” which now addressed to indefinite for failing to particularly point out and distinctly claim the subject matter of claims 12 & 15 and is thereby overcome the rejections U.S.C 112 indicated in the office action mailed on 01/18/2022.  
Claims 2-9, 12 & 15 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			February 11, 2022.


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858